DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swendson et al. (U.S. Pat. No. 5961472) (previously cited) in view of Bullington et al. (U.S. Pat. No. 8535241) (previously cited), Tu (U.S Pat. No. 4865583) (applicant disclosed) and Patton (U.S. Pat. No. 8197420) (applicant provided).
Regarding claim 1, Swendson discloses:
An apparatus, comprising: a housing defining an inner volume (inner housing 306), the housing having an inlet port (inlet port 308) in fluid communication with the inner volume (inner chamber as described in Column 15, lines 50-64) and an outlet port (outlet port 310) in fluid communication with the inner volume (see Figure 16b and Column 15, lines 50-64), the inlet port configured to receive bodily-fluid from a patient (Column 16, lines 26-35 and Figure 16b disclose wherein bodily fluid is drawn into the chamber from the inlet port); and piston 320) movably disposed within the inner volume of the housing, the actuator mechanism configured to be transitioned from a first configuration to a second configuration to define a pre-sample reservoir (see annotated Figure 16a below) in selective fluid communication with the inlet port, the pre-sample reservoir configured to receive a pre-sample volume of bodily-fluid, the actuator mechanism configured to be moved from a first position to a second position after the pre-sample reservoir receives the pre-sample volume of bodily-fluid, to place the inlet port in fluid communication with the outlet port (Figures 16a-b and Column 16, lines 7-35 disclose wherein the piston is moved from a first position to a second position to draw in a sample or fluid into the chamber of the device and wherein the pre-sample reservoir as defined in annotated Figure 16a below could receive the pre-sample fluid prior to the piston 320 moving upward and placing the inlet port in fluid communication with the outlet port as shown in Figure 16b); and an adapter (portion, including stopcock 332, attached to outlet port 310) movably coupled to the housing (Figures 16a and 16b show wherein there is a movable stopcock portion 332 attached to the housing at the outlet port 310), a portion of the adapter and the housing collectively defining a sample reservoir (chamber 322) in fluid communication with the outlet port, the sample reservoir configured to be in fluid communication with the inlet port when the actuator mechanism is in the second position such that a sample volume of bodily-fluid is transferred into the sample reservoir (Figure 16b shows wherein the fluid 330 is within the chamber 322 as defined by the housing and piston 320 and wherein the fluid is in communication with the inlet port 308 and the outlet port 310), the outlet port being in fluid communication with the sample reservoir (Figure 16b shows wherein the outlet port is in fluid communication with the fluid 330 and chamber 322) and configured to be fluidically coupled to an external fluid reservoir Column 16, lines 7-25 disclose wherein the outlet port allows some of the fluid to be transferred out to an external site (reservoir)).

    PNG
    media_image1.png
    474
    442
    media_image1.png
    Greyscale

Yet Swendson does not disclose: 
The adapter configured to be fluidically coupled to an external fluid reservoir after the sample volume of bodily-fluid is disposed in the sample reservoir to transfer at least a portion of the sample volume of bodily-fluid into the external fluid reservoir.
However, in the same field of syringe based fluid extracting and delivery systems, Bullington discloses:
shroud 320) configured to be fluidically coupled to an external fluid reservoir (second fluid reservoir 390) after the sample volume of bodily-fluid is disposed in the sample reservoir (See annotated Figure 18 below)) to transfer at least a portion of the sample volume of bodily-fluid into the external fluid reservoir (Figure 18 and Column 19, lines 13-42 disclose wherein the shroud 320 couples the device to the second fluid reservoir 390 or external reservoir and wherein once the fluid is disposed within the sample reservoir (see annotated figure 18 below) it can be transferred to the second fluid reservoir 390).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Swendson to incorporate the adapter configured to be fluidically coupled to an external fluid reservoir after the sample volume of bodily-fluid is disposed in the sample reservoir to transfer at least a portion of the sample volume of bodily-fluid into the external fluid reservoir, as taught by Bullington, in order to allow the collected sample fluid to be transferred to an external device for collection or examination. 

    PNG
    media_image2.png
    619
    423
    media_image2.png
    Greyscale

Yet the combination does not disclose:
Wherein the transfer of the sample volume of bodily-fluid into the sample reservoir occurs in such a way that movement of the adapter relative to the housing and independent of the actuator mechanism causes the transfer. 
However in the same field of fluid transferring systems Tu discloses:
Wherein the transfer of the of the sample volume of bodily-fluid into the sample reservoir is such that movement of the adapter relative to the housing and independent of the actuator mechanism causes the transfer (Figure 1 and Column 5, lines 13-50 disclose wherein the blood sampling syringe 19 (adapter) is movably coupled to the blood sampling device 13 (housing) and wherein movement of the plunger of the blood sampling syringe 19 relative the blood sampling device 13 (housing) and independent of the plunger of syringe 15 (actuator mechanism) causes the transfer of blood (bodily-fluid) inside of the sampling syringe 19 (sample reservoir)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the transfer of the of the sample volume of bodily-fluid into the sample reservoir is such that movement of the adapter relative to the housing and independent of the actuator mechanism causes the transfer, as taught by Tu, in order to allow for the separate drawing or transferring of fluid so as to achieve separate fluid paths by incorporating a second syringe/plunger device for drawing or transferring fluid. 
Yet the combination does not disclose:
Wherein the adapter defines wherein the sample reservoir is fluidically isolated from the pre-sample reservoir.
However, in the same field of sample collection systems, Patton discloses:
Wherein the adapter (diversion mechanism 512) defines wherein the sample reservoir is fluidically isolated from the pre-sample reservoir (Figure 5 and column 6, lines 15-68 and column 7, lines 1-3 disclose wherein the pre-sample reservoir 504 is separated from the sample vessels 506).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the adapter defines wherein the sample reservoir is fluidically isolated from the pre-sample reservoir, as taught by Patton, in order to separate an initial volume of bodily fluid that may have dislodged 
Regarding claim 2, Swendson in view of Bullington, Tu, and Patton discloses the apparatus of claim 1, Swendson further discloses:
wherein the actuator mechanism has a first member and a second member, a portion of the first member being movably disposed within the second member (Figures 8a,b and Column 10, lines 13-29 disclose wherein the piston assembly can be composed of two parts, the piston body and a movably detachable plunger part that is disposed within the piston body).
Regarding claim 3, Swendson in view of Bullington, Tu, and Patton discloses the apparatus of claim 2, Swendson further discloses:
wherein the first member is configured to move relative to the housing and the second member to transition the actuator mechanism from the first configuration to the second configuration (Column 11, lines 57-67 and Column 12, lines 1-30 disclose wherein the piston (first member) can move relatively to the housing while the plunger (second member) is locked in place to form a second configuration).
Regarding claim 4, Swendson in view of Bullington, Tu, and Patton discloses the apparatus of claim 3, Swendson further discloses:
wherein the first member and the second member move together after the actuator mechanism is in the second configuration to move the actuator mechanism from the first position to the second position (Column 11, lines 57-67 and Column 12, lines 1-30 disclose wherein the piston (first member) and the plunger (second member) have engaged in a set position or configuration they are then locked back together and move in tandem).

wherein the first member includes a plunger, the second member includes a first plunger and a second plunger, a volume collectively defined by the housing and the first member between the plunger of the first member and the first plunger of the second member forming the pre-sample reservoir.
However, in the same field of syringe based fluid extracting and delivery systems, Bullington discloses:
wherein the first member (control member 231) includes a plunger (first plunger 255), the second member (second control member 245) includes a first plunger (second seal element 265) and a second plunger (first seal element 263), a volume collectively defined by the housing (housing 201) and the first member between the plunger of the first member and the first plunger of the second member forming the pre-sample reservoir (Figures 8 and Column 11, lines 55-67 and column 12, lines 1-3 disclose wherein there is a reservoir space between the first plunger 255 and the second seal element 265).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first member includes a plunger, the second member includes a first plunger and a second plunger, a volume collectively defined by the housing and the first member between the plunger of the first member and the first plunger of the second member forming the pre-sample reservoir, as taught by Bullington, in order to have separate reservoirs so as to allow the device to differentially withdraw and extract different or separate samples without having to using multiple device or make multiple skin pricks.  

wherein a volume collectively defined by the housing and the second member between the first plunger and the second plunger of the second member defining at least a portion of a fluid flow path between the inlet port and the sample reservoir.
However, in the same field of syringe based fluid extracting and delivery systems, Bullington discloses:
wherein a volume collectively defined by the housing (housing 201) and the second member (second control member 245) between the first plunger (second seal element 265) and the second plunger (first seal element 263) of the second member defining at least a portion of a fluid flow path between the inlet port and the sample reservoir (Figures 11 and 18 and Column 14, lines 35-58 and Column 19, lines 13-42 disclose wherein there is a fluid flow path such that the sample reservoir and external reservoir is in fluid communication with the inlet port 208).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a volume collectively defined by the housing and the second member between the first plunger and the second plunger of the second member defining at least a portion of a fluid flow path between the inlet port and the sample reservoir, as taught by Bullington, in order to have separate reservoirs so as to allow the device to differentially withdraw and extract different or separate samples without having to using multiple device or make multiple skin pricks.  
Regarding claim 8, Swendson in view of Bullington, Tu, and Patton discloses the apparatus of claim 1, Swendson further discloses:
see figure 16b; inlet port 308, outlet port 310).
Regarding claim 11, Swendson in view of Bullington, Tu, and Patton discloses the apparatus of claim 1, yet Swendson does not disclose:
wherein the adapter has a puncture member in fluid communication with the sample reservoir.
However, in the same field of syringe based fluid extracting and delivery systems, Bullington discloses:
wherein the adapter has a puncture member in fluid communication with the sample reservoir (Figure 18 and Column 18, lines 27-54 disclose wherein the shroud portion 320 has a needle that is in fluid communication with the sample reservoir).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the adapter is configured to be placed in fluid communication with the patient, the puncture member being in fluid communication with the pre-sample reservoir as the actuator mechanism is moved from the first configuration to the second configuration to place the pre-sample reservoir in fluid communication with the patient, as taught by Bullington, in order to withdraw or convey bodily fluid from a patient to a transfer device, so as to allow a sample to be transferred with minimal contamination by means of a controlled system based on the configuration of the device. 
Regarding claim 12, Swendson in view of Bullington, Tu, and Patton discloses the apparatus of claim 11, yet Swendson does not disclose:
wherein the adapter is configured to receive the external fluid reservoir such that the puncture member punctures a seal of the external fluid reservoir.

wherein the adapter is configured to receive the external fluid reservoir such that the puncture member punctures a seal of the external fluid reservoir
 (Figures 16-18 and Column 16, lines 64-67 and Column 17 lines 1-14 disclose wherein the housing is coupled to a container shroud 320 and wherein the attached needle is configured to pierce the second fluid reservoir 390). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the housing is coupled to an adapter, the adapter having a puncture member in fluid communication with the outlet port, the adapter configured to receive the external fluid reservoir such that the puncture member punctures a seal of the external fluid reservoir, as taught by Bullington, in order to withdraw or convey bodily fluid from a patient to a transfer device, so as to allow a sample to be transferred with minimal contamination by means of a controlled system based on the configuration of the device.
Regarding claim 15, Swendson in view of Bullington, Tu, and Patton discloses the apparatus of claim 1, Swendson further discloses:
a slider (plunger trigger 180) coupled to a portion of the actuator mechanism, at least a portion of the slider being disposed within a channel defined by an outer surface of the housing, the slider configured to be moved in a proximal direction in response to a manual force exerted by a user (See Figure 9b and Column 13, lines 50-64 disclose wherein the plunger trigger is configured to move via pressure exerted by the hand of the user.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swendson in view of Bullington, Tu, and Patton, as applied to claim 1, and further in view of Fojtik (U.S. Pub. No. 2012/0022404) (previously cited).
Regarding claim 13, Swendson in view of Bullington, Tu, and Patton discloses the apparatus of claim 1, Swendson further discloses:
a rack (bracket 87) coupled to a portion of the actuator mechanism, at least a portion of the rack being disposed within a channel defined by an outer surface of the housing (see figures 4 and 5, Column 6, lines 10-23).
Yet Swendson does not disclose:  
an actuator lever rotatably coupled to the housing, the actuator lever configured to selectively engage the rack such that a rotation of the actuator lever relative to the housing moves the rack in a proximal direction, at least a portion of the actuator mechanism configured to move with the rack as the rack moves in the proximal direction.
However in the same field of syringe delivery devices, Fojtik discloses:
an actuator lever rotatably coupled to the housing, the actuator lever configured to selectively engage the rack such that a rotation of the actuator lever relative to the housing moves the rack in a proximal direction, at least a portion of the actuator mechanism configured to move with the rack as the rack moves in the proximal direction (Abstract and Figures 7, 8A-8B disclose an actuator lever wherein rotation of the lever relative to the housing causes the handle connection element 128 (rack) and wherein the handles moves with the rack as the rack moves in the proximal direction).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an actuator 
Regarding claim 14, Swendson in view of Bullington, Tu, Patton, and Fojtik discloses the apparatus of claim 13, yet Swendson does not disclose:
wherein, the actuator lever is configured to rotate relative to the housing in response to a force exerted on the actuator lever by a user.
However in the same field of syringe delivery devices, Fojtik discloses:
wherein, the actuator lever is configured to rotate relative to the housing in response to a force exerted on the actuator lever by a user (Paragraph 008; Figures 8A-8B).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein, the actuator lever is configured to rotate relative to the housing in response to a force exerted on the actuator lever by a user, as taught by Fojtik, in order to decrease the amount of effort or work required to actuate the plunger mechanism of the syringe device. 
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bullington in view of Patton and Tu.
Regarding claim 23, Bullington discloses:
A method of using a syringe-based fluid transfer device (transfer device 200) having a housing (housing 201) and an actuator mechanism (actuator 270), and an adapter (shroud 320) Column 17, lines 45-58 disclose wherein when device is in a defined configuration the adapter device is in fluid communication with the portion of the body of the patient and abstract and Column 2, lines 55-67 and column 3, lines 1-5 disclose wherein the inlet port receives the fluid); moving a first member of the actuator mechanism relative to the housing from a first position to a second position, a portion of the first member moving within a second member of the actuator mechanism such that the first member in the second position and the second member collectively define a pre-sample reservoir, the pre-sample reservoir being in fluid communication with the inlet port as the first member is moved from the first position to the second position (Figures 16-18 and Column 17, lines 14-58 disclose wherein when device is in several defined configurations and wherein when the device is in the configuration (second position) as shown in the figure 17 the system is defined as such that the inlet port 350 is in fluid communication with the first reservoir 380 (pre-sample reservoir)); transferring a pre-sample volume of bodily-fluid to the pre-sample reservoir (Column 3, lines 16-24 disclose wherein the first sample is transferred to the first fluid reservoir when the device is moves from a first configuration to a second configuration); moving the first member relative to the housing from the second position to a third position such that (1) the pre-sample reservoir is sequestered from the inlet port and (2) the inlet port is in fluid communication with the adapter, the second member being moved by the first member when the first member moves from the second position to the third position (Figures 16-18 and column 6, lines 39-61 disclose wherein the actuator can move into a third position, represented by figure 18 in which the first reservoir 380 (pre-sample reservoir) is separated from the inlet port and inlet port is in fluid communication with the second reservoir 390 and wherein the fluid communication and isolation of the first and second reservoirs is based on the configuration of the actuator of the device and Column 10, lines 33-36 disclose wherein the actuator has a first and second member that can be separately movably to define the configuration of the device); a portion of the adapter and a portion of the housing collectively defining a sample reservoir fluidically isolated from the pre-sample reservoir, the sample reservoir being in fluid communication with the patient after the first member is moved from the second position to the third position (Figures 16-18 and Column 14, lines 35-58 and Column 19, lines 13-42 disclose wherein when the device moves between configurations the actuation mechanism moves up separating the first fluid reservoir 380 (pre-sample reservoir) from the inlet and outlet and allows the sample reservoir (see annotated figure 18 above) to be in fluid communication with the bodily fluid being collected from the patient); and transferring a sample volume of bodily-fluid to the sample reservoir (Figure 18 shows wherein the sample volume of bodily fluid moves into the sample reservoir (see annotated Figure 18 above)).
Yet Bullington does not disclose:
Wherein the adapter is transitioned from a first configuration to a second configuration to fluidically isolate the sample reservoir from the pre-sample reservoir.
However, in the same field of sample collection systems, Patton discloses:
Wherein the adapter is transitioned from a first configuration to a second configuration to fluidically isolate the sample reservoir from the pre-sample reservoir (Figure 5 and column 6, lines 15-68 and column 7, lines 1-3 disclose wherein the diverter mechanism 512 (adapter) based on the adjustment or configuration can direct fluid from the first needle 508 (puncture member) to the pre-sample reservoirs 504 or to the sample members based on the configuration).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bullington to incorporate wherein the adapter is transitioned from a first configuration to a second configuration to fluidically isolate the sample reservoir from the pre-sample reservoir, as taught by Patton, in order to separate an initial volume of bodily fluid that may have dislodged microbes initially contained within the collection device so as to get a more pure sample for testing (column 5, lines 3-16).
Yet the combination does not disclose:
Wherein the transitioning of the adapter is independent of the actuator mechanism and transferring the sample volume of bodily-fluid to the sample reservoir in response to movement of the adapter relative to the housing. 
However in the same field of fluid transferring systems Tu discloses:
Wherein the transitioning of the adapter is independent of the actuator mechanism and transferring the sample volume of bodily-fluid to the sample reservoir in response to movement of the adapter relative to the housing (Figure 1 and Column 5, lines 13-50 disclose wherein the blood sampling syringe 19 (adapter) is movably coupled to the blood sampling device 13 (housing) and wherein movement of the plunger of the blood sampling syringe 19 relative the blood sampling device 13 (housing) and independent of the plunger of syringe 15 (actuator mechanism) causes the transfer of blood (bodily-fluid) inside of the sampling syringe 19 (sample reservoir)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 29, Bullington in view of Patton and Tu discloses the method of claim 23, Bullington further discloses:
establishing fluid communication between the syringe-based transfer device and an external fluid reservoir after the transferring the sample volume of bodily-fluid to the sample reservoir (Column 9, lines 4-12 disclose wherein the outlet port of the transfer device is fluidically coupled to an external fluid reservoir and figure 18 shows wherein the fluid first transfers to the sample reservoir (see annotated Figure 18 above) and then the second (external) reservoir 390). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bullington in view of Patton and Tu, as applied to claim 23, and further in view of Fojtik.
Regarding claim 24, Bullington in view of Patton discloses the apparatus of claim 23, yet Bullington does not disclose:
wherein the syringe-based transfer device includes (1) a rack  at least partially disposed within a channel defined by an outer surface of the housing and coupled to the first member and (2) an actuator lever rotatably coupled to the housing and configured to selectively engage the rack such that a rotation of the actuator lever relative to the housing moves the rack in a proximal direction , the moving the first member relative to the housing from the first position to the 
However in the same field of syringe delivery devices, Fojtik discloses:
wherein the syringe-based transfer device includes (1) a rack (plunger receiving portion 131 including receptacle 132) at least partially disposed within a channel defined by an outer surface of the housing and coupled to the first member (see figure 7 and paragraphs 0059 and 0063) and (2) an actuator lever rotatably coupled to the housing and configured to selectively engage the rack such that a rotation of the actuator lever relative to the housing moves the rack in a proximal direction , the moving the first member relative to the housing from the first position to the second positon includes moving the first member in response to a force exerted on the actuator lever operable to rotate the actuator lever relative to the housing (Abstract and Figures 7, 8A-8B disclose an actuator lever wherein rotation of the lever relative to the housing causes the handle connection element 128 (rack) and wherein the handles moves with the rack as the rack moves in the proximal direction).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the syringe-based transfer device includes (1) a rack  at least partially disposed within a channel defined by an outer surface of the housing and coupled to the first member and (2) an actuator lever rotatably coupled to the housing and configured to selectively engage the rack such that a rotation of the actuator lever relative to the housing moves the rack in a proximal direction , the moving the first member relative to the housing from the first position to the second positon includes moving the first member in response to a force exerted on the actuator lever operable to rotate the actuator lever relative to the housing, as taught by Fojtik, as a simple substitution for . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bullington in view of Patton and Tu, as applied to claim 23, and further in view of Swendson.
Regarding claim 25, Bullington in view of Patton and Tu discloses the apparatus of claim 23, yet Bullington does not disclose:
wherein the syringe-based transfer device includes a slider coupled to a portion of the actuator mechanism, at least a portion of the slider being disposed within a channel defined by an outer surface of the housing, the moving the first member relative to the housing from the first position to the second positon includes moving the first member in response to a force exerted on the slider operable to move the slider in a proximal direction.
However, in the same field of syringe based fluid extracting and delivery systems, Swendson discloses:
wherein the syringe-based transfer device includes a slider (plunger trigger 180) coupled to a portion of the actuator mechanism (plunger 106), at least a portion of the slider being disposed within a channel defined by an outer surface of the housing (See figure 12a), the moving the first member relative to the housing from the first position to the second positon includes moving the first member in response to a force exerted on the slider operable to move the slider in a proximal direction (Column 13, lines 50-64 disclose wherein actuating the trigger causes release and movement of the plunger assembly).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the syringe-based transfer device includes a slider coupled to a portion of the actuator mechanism, at 
Response to Amendment
Applicant amended claims 1, 3, and 23 in the response filed 08/03/2020.
Applicant canceled claims 16-22 in the response filed 08/03/2020.
Response to Arguments
The Applicant's arguments with respect to claims 1-4, 6-8, 11-15, 23-25, and 29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  There are new grounds of prior art rejections that were necessitated by the claim amendments filed on 08/03/2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791